PER CURIAM.
Appellant, Terrance McGee, appeals the denial of his Motion for Jail Credit filed pursuant to Florida Rule of Criminal Procedure 3.801. This rule incorporates Florida Rule of Criminal Procedure 3.850(f). See Fla. R. Crim. P. 3.801(e). The motion is’ timely but facially insufficient. Therefore, the trial court should have allowed Appellant leave to amend1 within sixty days! See Fla. R. Crim. P. 3.850(f)(2). In the alternative, the trial court should have attached' portions of the record that conclusively refute Appellant’s claims. Accordingly, we reverse the order under review and remand the case to the trial court either to enter an order allowing sixty days to amend or to attach the pertinent parts of the record that conclusively refute the claims. •
REVERSED and REMANDED.
SAWAYA, WALLIS and LAMBERT,, JJ., concur.